No. 12459

       I N THE SUPREME COURT O THE STATE O MONTANA
                              F           F

                                        1973



THE STATE OF MONTANA,
                              P l a i n t i f f and Respondent,

       -VS   -
WENDELEN P. BLACK,

                              Defendant and A p p e l l a n t .



Appeal from:        D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
                    Honorable R. J . Nelson, Judge p r e s i d i n g .

Counsel of Record:

    For A p p e l l a n t :

             John C . H a l l argued, Great F a l l s , Montana

    For Respondent :

             Hon. Robert L , Woodahl, A t t o r n e y General, Helena,
              Montana
             J. C. Weingartner, A s s i s t a n t A t t o r n e y General, argued,
              Helena, Montana
             J. Fred Bourdeau, County A t t o r n e y , Great F a l l s , Montana
             Thomas H . C l a r y , Deputy County A t t o r n e y , argued,
              Great F a l l s , Montana



                                               Submitted:         September 10, 1973

                                                 Decided :
                                                             'QTC 1 3 1973
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

             This i s an appeal from a c o n v i c t i o n of t h e crime of
b u r g l a r y e n t e r e d i n t h e d i s t r i c t c o u r t of Cascade County.           De-
fendant Wendelen P. Black was sentenced t o twenty y e a r s imprison-
ment, w i t h t h e l a s t f i v e y e a r s suspended.              The s t a t e sought i n -
creased punishment due t o previous c o n v i c t i o n s .
             On t h e evening of August 5 , 1972, D , J . ' s                  Mazda, an a u t o -
mobile d e a l e r s h i p i n Great F a l l s , Montana, was b u r g l a r i z e d .               At
about 10:OO p.m.             t h a t evening persons i n a r e s i d e n c e behind t h e
automobile agency b u i l d i n g observed s u s p i c i o u s a c t i v i t y , a p p a r e n t l y
w h i l e t h e b u r g l a r y was i n p r o g r e s s .    The p o l i c e were n o t i f i e d
and a d e s c r i p t i o n of a c a r involved was given them.
             Within an hour t h e c a r was l o c a t e d and t h e t h r e e occupants
arrested.           One was defendant Black who had a f r e s h c u t on h i s arm.
Glass fragments found i n h i s shoes matched t h e broken g l a s s a t t h e
r e a r e n t r a n c e of D . J . ' s   Mazda, through which e n t r a n c e had been
gained.        A f o o t p r i n t found i n s i d e D . J , ' s   Mazda matched           lack's shoe.
The h e e l of a shoe found o u t s i d e t h e Mazda b u i l d i n g came from a
shoe worn by a n o t h e r man a r r e s t e d w i t h Black i n t h e c a r .
             The a r t i c l e s taken i n t h e b u r g l a r y , along w i t h a r t i c l e s
belonging t o t h e owner of t h e c a r , were l a t e r found on R i v e r f r o n t
road n e a r t h e c i t y .
             O appeal defendant p r e s e n t s f o u r i s s u e s :
              n

              (1)     Whether t h e p r o s e c u t o r committed r e v e r s i b l e e r r o r
i n c e r t a i n remarks made d u r i n g t h e c o u r s e of h i s c l o s i n g argument7
              (2)     Whether a c e r t a i n l a r g e t o o l box, E x h i b i t / I l l , was
e r r o n e o u s l y admitted i n t o evidence?
              (3)     Whether t h e t r i a l c o u r t e r r e d i n g i v i n g i n s t r u c t i o n s
numbered 17, 35 and 36 and i n r e f u s i n g t o g i v e d e f e n d a n t ' s o f f e r e d
i n s t r u c t i o n number 7?
              (4)     Whether t h e evidence a g a i n s t defendant was s u f f i c i e n t
t o support t h e v e r d i c t of g u i l t y ?
            I s s u e ( I ) , concerning t h e p r o s e c u t o r ' s remarks d u r i n g
c l o s i n g argument i s n o t p r o p e r l y b e f o r e t h i s Court.           Although i t
appears from t h e r e c o r d t h a t some p e r s o n a l opinion comment was
made, and defense counsel d i d o b j e c t a t t h e time, no complete
r e c o r d was p e r f e c t e d t h a t would i n d i c a t e t o t h i s Court what was
a c t u a l l y s a i d so t h a t t h e e f f e c t , i f any, on t h e s u b s t a n t i a l
r i g h t s of defendant could b e determined.                      S t a t e v. Watkins, 156
Mont. 456, 481 P.2d 689.
             I s s u e (2) concerns t h e l a c k of foundation f o r a d m i t t i n g
i n t o evidence a l a r g e t o o l box, E x h i b i t #11, over o b j e c t i o n . I t
appears from t h e r e c o r d t h a t E x h i b i t //I1 was t h e b a s e p a r t of a
s m a l l e r t o o l box i n t r o d u c e d e a r l i e r i n t h e t r i a l a s E x h i b i t {/3.
Patrolman Dan Loomis t e s t i f i e d about b o t h t o o l boxes and t h e i r
r e l a t i o n one t o t h e o t h e r .    He explained t h e l a r g e r box, E x h i b i t
1/11, was n o t produced by him because i t was t o o heavy t o c a r r y .
Charles James, a mechanic f o r D . J . ' s                 Mazda, a l s o t e s t i f i e d con-
c e r n i n g b o t h t o o l boxes; t h a t they were s t o l e n from D . J . ' s             Mazda
and he had i d e n t i f i e d them a t t h e p o l i c e s t a t i o n .          Later i n the
t r i a l D e t e c t i v e Macek produced t h e l a r g e r and h e a v i e r t o o l box and
t e s t i f i e d as t o it.      Considering a l l t h e t r i a l testimony, b o t h t h e
l a r g e and small t o o l boxes were s u f f i c i e n t l y i d e n t i f i e d and con-
nected w i t h t h e crime charged.
             I s s u e (3) concerns i n s t r u c t i o n s given and r e f u s e d .             In-
s t r u c t i o n number 35, gi.ven by t h e c o u r t r e a d s :
             11
              Duly q u a l i f i e d e x p e r t s may g i v e t h e i r opinions
            on q u e s t i o n s i n c o n t r o v e r s y a t t h i s t r i a l . To
            a s s i s t you i n d e c i d i n g such q u e s t i o n s , you may
            c o n s i d e r t h e opinion w i t h t h e r e a s o n s s t a t e d t h e r e -
            f o r , i f any, by t h e e x p e r t who g i v e s t h e opinion.
            You a r e n o t bound t o a c c e E t h e opinion of an e x p e r t
            a s c o n c l u s i v e , b u t y o u s h o u l d g i v e t o i t t h e weight
            t o which you s h a l l f i n d i t t o b e e n t i t l e d . You may
            d i s r e g a r d any such o p i n i o n , i f you f i n d i t t o be un-
            reasonable." (Emphasis s u p p l i e d ) .
             I n s t r u c t i o n number 35 i s a proper i n s t r u c t i o n on e x p e r t
testimony, a s t h e defense admits, and we a r e n o t i n c l i n e d t o con-
s i d e r t h e c o u r t ' s f a i l u r e t o g i v e d e f e n d a n t ' s proposed i n s t r u c t i o n
number 14 a s e r r o r .         I t may be t h a t d e f e n d a n t ' s proposed number
1 4 s t a t e s t h e r u l e i n language t h a t a p p l i e s t o h i s f a c t s i t u a t i o n
more d i r e c t l y b u t t h i s could be t r u e w i t h any of t h e i n s t r u c t i o n s .
              C o u r t ' s given i n s t r u c t i o n number 17 explained c r i m i n a l
g u i l t d e r i v e d from a i d i n g and a b e t t i n g commission o f a crime.
C o u r t ' s given i n s t r u c t i o n number 36 explained t h e r e q u i s i t e s of
a l i b i a s a complete defense.                 Defendant contends t h a t t h e s e i n -
s t r u c t i o n s were i n c o n s i . s t e n t and c o n f l i c t i n g a s t o whether de-
f e n d a n t ' s p h y s i c a l presence was r e q u i r e d a t t h e scene of t h e crime
f o r conviction.            W f i n d no i n c o n s i s t e n c y because t h e i n s t r u c t i o n s
                              e
r e l a t e d t o separate i s s u e s before t h e jury.                  One was given on t h e
s t a t e ' s t h e o r y of t h e c a s e and t h e o t h e r t o accomodate t h e de-
f e n d a n t ' s defense of a l i b i .         S t a t e v. Quinlan, 84 Mont. 364, 275
P. 750; S t a t e v. Donges, 126 Mont. 341, 251 P.2d 254.                                  I n any c a s e ,
i t appears t h a t b o t h i n s t r u c t i o n s were framed s o a s t o b e f a v o r a b l e
t o defendant.
              Defendant's o f f e r e d i n s t r u c t i o n number 7 r e l a t e d t o pre-
sumption o f innocence.                 The j u r y was amply i n s t r u c t e d concerning
presumption of innocence i n f o u r o t h e r i n s t r u c t i o n s g i v e n by t h e
c o u r t and r e f u s a l of o f f e r e d i n s t r u c t i o n number 7 was n o t e r r o r .
S t a t e v. Logan, 156 Mont. 48, 473 P.2d 833; S t a t e v. Meidinger,
      Mon t   .       ,   502 P.2d 58, 29 St.Rep.                861.
              F i n a l l y , concerning i s s u e ( 4 ) - - - s u f f i c i e n c y   of t h e e v i -
dence---we         f i n d t h e r e was ample s u b s t a n t i a l and c r e d i b l e evidence
b e f o r e t h e j u r y upon which i t could f i n d defendant g u i l t y beyond
a r e a s o n a b l e doubt.       Viewing t h i s evidence, a s we must, i n a l i g h t
most f a v o r a b l e t o t h e j u r y ' s v e r d i c t , we f i n d no r e a s o n t o d i s t u r b
t h e v e r d i c t and judgment of c o n v i c t i o n .            S t a t e v. Peschon, 131 Mont.


              The judgment of c o n v i c t i
  Chief J u s t i c e




...................................
  Justices.